In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-328 CR

____________________


CHARLES DARRYLL JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 2
Jefferson County, Texas

Trial Cause No. 242580




MEMORANDUM OPINION

	A jury found appellant Charles Darryll Johnson (1) guilty of resisting arrest.  The trial
court assessed punishment at sixty days of confinement in the county jail and a fine of $200,
then suspended imposition of sentence, placed Johnson on community supervision for one
year, and assessed a fine of $200.
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Johnson then filed a pro se brief, which consists of his counsel's Anders brief
with a few words added or removed.
	The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  Rather, an appellate court may determine either: (1) "that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds no
reversible error[;]" or (2) "that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues."  Id.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (2)
	AFFIRMED.



							_________________________________
								 STEVE McKEITHEN
								        Chief Justice
Submitted on September 26, 2007      
Opinion Delivered November 7, 2007
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  On the judgment, appellant's middle name is spelled "Darryl."
2.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.